 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVE CRUMP,                                       No. 2:20-cv-2343 JAM KJN P
12                        Plaintiff,
13              v.                                       ORDER
14    A. O’CAMPO, et al.,
15                        Defendants.
16

17            Plaintiff, a state prisoner, proceeds pro se and in forma pauperis with an action brought

18   under 42 U.S.C. § 1983. On May 24, 2021, plaintiff renewed his motion for preliminary

19   injunction. However, on March 15, 2021, the undersigned issued findings and recommendations

20   addressing plaintiff’s earlier motion for preliminary injunction, which was adopted by the district

21   court on May 3, 2021, over plaintiff’s objections. Plaintiff’s renewed motion includes no new

22   factual allegations, and fails to address any of the elements required under Winter v. Natural

23   Resources Defense Council, Inc., 555 U.S. 7 (2008). Rather, in his one paragraph motion,

24   plaintiff simply repeats claims previously raised. Accordingly, IT IS HEREBY ORDERED that

25   plaintiff’s motion (ECF No. 44) is denied without prejudice.

26   Dated: May 27, 2021

27
     /cw/crum2343.pi2
28
                                                        1
